DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 06/16/2022.  The applicant(s) amended claims 1-6, 9, 11, 13-17, and 19-20 and canceled claims 7 and 18.

Response to Arguments
Applicant's arguments with respect to independent claims 1 and 13 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.


Claim Rejections - 35 USC § 103
Claim(s) 1-8, 10-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galitsky et al. (US 20190095425 A1).

Claim(s) 1-6, 8, 10-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Galitsky et al. (US 20190095425 A1) in view Lee et al. (US 20180322870 A1).

Regarding claims 1 and 13, Galitsky teaches:
“a memory including a plurality of databases divided according to predicates” (par. 0055; ‘Classification data 301 includes question intent prefixes 311, mental verbs 312, imperative verbs 313, request suffixes 314, request prefixes 315, request verbs 316, stop prefixes 317 and templates 318. Other vocabulary words or words learned over time by classification application 102 are possible. Classification data 301 can be arranged in one or more arrays, lists, databases, or other data structures.’; par. 0077; ‘Matcher 132 receives a parse tree representing the utterance from parser 131 and identifies an imperative verb from imperative verbs 313.’);
“a communication circuit configured to receive voice data corresponding to a voice command of a user from an external apparatus” (par. 0060; ‘In an aspect, matcher 132 determines that the first word in an utterance is either a verb in the present tense, a verb in active voice, and neither modal, mental, or a form of the word “to be.” Such constraints ensure, for example, that the verb is in the imperative form, e.g., “drop the temperature in the room.”’; par. 0085; ‘Based on an identified classification, autonomous agent 101 can take some action such as further interaction with user device 170 or reconfiguring, activating, or deactivating external device 180.’); and
“a processor operatively connected with the memory and the communication circuit” (par. 0153; ‘The RAM typically contains data and/or program modules that are immediately accessible to and/or presently being operated and executed by processing unit 90.’);, wherein the processor is configured to:
“identify a type of a predicate included in the voice data” (par. 0060; ‘In an aspect, matcher 132 determines that the first word in an utterance is either a verb in the present tense, a verb in active voice, and neither modal, mental, or a form of the word “to be.” Such constraints ensure, for example, that the verb is in the imperative form, e.g., “drop the temperature in the room.”’),
“based on information included in a database corresponding to the identified type of the predicate, determine at least one apparatus to execute the voice command and a function that the at least one apparatus will perform according to the voice command” (par. 0036; ‘An utterance can include a request that is formulated explicitly (e.g., “please turn up the heat” or implicitly (e.g., “it is cold.”).’), 
“control the at least one apparatus to execute the function according to the voice command” (par. 0036; ‘An utterance can include a request that is formulated explicitly (e.g., “please turn up the heat” or implicitly (e.g., “it is cold.”).’).
However, Galitsky does not expressly teach:
“provide a voice command feedback indicating that the function according to the voice command has been executed or is being executed to the user”,
“obtain a user feedback in response to the voice command feedback”, and
“update the plurality of databases by adjusting a weight of information corresponding to the voice command based on the user feedback.”
Lee teaches:
“provide a voice command feedback indicating that the function according to the voice command has been executed or is being executed to the user” (par. 0043; ‘Furthermore, user interactive device 100 may receive control signals and audio and video feedback (e.g., audio and video answer to user speech) in association with the received user speech from at least one of central server 200, internal service servers 210 to 230, and external service servers 300, control at least one devices 500 or perform a predetermined task based on the control signals, and outputs the received audio and video feedback through at least one of speakers and displays in accordance with at least one embodiment.’,
“obtain a user feedback in response to the voice command feedback” (par. 0130; ‘For example, the context may include user preference information of user interactive device 100, voice command history, usage frequency of each function of user interactive device 100, user feedback information of each service, usage period of user interactive device 100, and circumstance information of user interactive device 100. When speech interpretation server 230 requests context of user interactive device 100, central server 200 may collect context of user interactive device 100 and transmit the collected context to Speech interpretation server 230.’), and
“update the plurality of databases by adjusting a weight of information corresponding to the voice command based on the user feedback.” (par. 0142; ‘Speech interpretation server 230 may deduce answers (e.g., audio and video feedbacks) of voice commands by controlling a weight of each function, which can be provided according to a user answer pattern included in user feedback information.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Galitsky’s user interface input devices (e.g., the voice recognition) by incorporating Lee’s use of feedback in order to performing various tasks in response to a voice command and providing audio and visual feedbacks. (Lee: par. 0003)

Regarding claims 2 (dep. on claim 1) and 14 (dep. on claim 13), the combination of Galitsky in view of Lee further teaches:
“in case of controlling to execute the function according to the voice command, based on information included in the database, according to the at least one apparatus being determined as the electronic apparatus itself, execute the function according to the voice command” (Galitsky: par. 0032; ‘Intent can also be a class of utterances leading to a specific agent action (e.g., a request).’ Specific agent can be the electronic apparatus itself.)

Regarding claims 3 (dep. on claim 1) and 15 (dep. on claim 13), the combination of Galitsky in view of Lee further teaches:
“in case of controlling to execute the function according to the voice command, based on information included in the database, according to the at least one apparatus being determined as a third apparatus, control the communication circuit to transmit information regarding the function according to the voice command to the third apparatus” (Galitsky: par. 0032; ‘Intent can also be a class of utterances leading to a specific agent action (e.g., a request).’ Specific agent can be a third apparatus.).

Regarding claims 4 (dep. on claim 1) and 16 (dep. on claim 13), the combination of Galitsky in view of Lee further teaches:
“select a database corresponding to the identified type of the predicate among the plurality of databases” (Galitsky: par. 0055; ‘Classification data 301 includes question intent prefixes 311, mental verbs 312, imperative verbs 313, request suffixes 314, request prefixes 315, request verbs 316, stop prefixes 317 and templates 318.’).

Regarding claims 5 (dep. on claim 1) and 17 (dep. on claim 13), the combination of Galitsky in view of Lee further teaches:
“wherein, in case there are a plurality of apparatuses to execute the voice command, the processor is further configured to request user selection of at least one apparatus to execute the function according to the voice command among the plurality of apparatuses” (Galitsky: par. 0144; ‘Such information can include information that authenticates the identities of such customers and information that describes which actions those customers are authorized to perform relative to various system resources (e.g., files, directories, applications, communication ports, memory segments, etc.).’).

Regarding claim 6 (dep. on claim 5), the combination of Galitsky in view of Lee further teaches:
“control the communication circuit to transmit information regarding the plurality of apparatuses and functions that the plurality of apparatuses will perform to the external apparatus, and control the communication circuit to receive information regarding the selected at least one apparatus among the plurality of apparatuses from the external apparatus” (Galitsky: par. 0032; ‘Intent can also be a class of utterances leading to a specific agent action (e.g., a request).’; par. 0156; ‘When specified, this can also include nontangible, transitory computer-readable media, such as data signals, data transmissions, or any other medium which can be used to transmit the desired information and which can be accessed by computing system 900.’).
 
Regarding claim 8 (dep. on claim 1), the combination of Galitsky in view of Lee further teaches:
“in case information corresponding to the predicate does not exist in the plurality of databases, control the communication circuit to transmit the predicate to an external server, and control the communication circuit to receive information corresponding to the predicate from the external server” (Galitsky: par. 0113; ‘Similarly, any necessary files for performing the functions attributed to server 712 may be stored locally on server 712 and/or remotely, as appropriate.’).

Regarding claim 10 (dep. on claim 1), the combination of Galitsky in view of Lee further teaches:
“wherein the plurality of databases include a verb database and an adjective database” (Galitsky: par. 0063; ‘Request suffixes 314 include adjectives that describe a state, such as a state of an object. Table 4 depicts examples of request suffixes.’; par. 0065; ‘Request verbs 316 include verbs that indicate a request or transaction.’).

Regarding claim 11 (dep. on claim 1), the combination of Galitsky in view of Lee further teaches:
“in case the plurality of databases include a verb database, information included in the verb database includes at least one of a user's request corresponding to a verb, a main apparatus corresponding to the verb, or a subject of an action corresponding to the verb” (Galitsky: par. 0060; ‘In an aspect, matcher 132 determines that the first word in an utterance is either a verb in the present tense, a verb in active voice, and neither modal, mental, or a form of the word “to be.” Such constraints ensure, for example, that the verb is in the imperative form, e.g., “drop the temperature in the room.”’).

Regarding claim 12 (dep. on claim 1), the combination of Galitsky in view of Lee further teaches:
“wherein, in case the plurality of databases include an adjective database, information included in the adjective database includes at least one of a user's request corresponding to the adjective, a supportable voice analysis apparatus corresponding to the adjective, a supportable voice execution apparatus corresponding to the adjective, or an action corresponding to the adjective” (Galitsky: par. 0064; ‘To assist with determining whether an utterance is a request, classification application 102 can access request prefixes 315. Request prefixes 315 include leading adjectives.’).

Regarding claim 20 (dep. on claim 13), the combination of Galitsky in view of Lee further teaches:
“wherein a plurality of databases include a verb database and an adjective database, wherein information included in the verb database includes at least one of a user's request corresponding to a verb, a main apparatus corresponding to the verb, or a subject of an action corresponding to the verb, and wherein information included in the adjective database includes at least one of a user's request corresponding to the adjective, a supportable voice analysis apparatus corresponding to the adjective, a supportable voice execution apparatus corresponding to the adjective, or an action corresponding to the adjective” (Galitsky: par. 0060; ‘In an aspect, matcher 132 determines that the first word in an utterance is either a verb in the present tense, a verb in active voice, and neither modal, mental, or a form of the word “to be.” Such constraints ensure, for example, that the verb is in the imperative form, e.g., “drop the temperature in the room.”’; par. 0064; ‘To assist with determining whether an utterance is a request, classification application 102 can access request prefixes 315. Request prefixes 315 include leading adjectives.’).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Galitsky in view of Warrick (US 20180167516 A1).

Regarding claims 9 (dep. on claim 1) and 19 (dep. on claim 13), Galitsky teaches voice commands.
However, Galitsky and Lee do not expressly teach macros, as in:
“identify whether the voice command was preset as a macro in advance, and in case the voice command was set as a macro in advance, acquire processed voice data corresponding to the preset macro.”
Warrick teaches:
“identify whether the voice command was preset as a macro in advance, and in case the voice command was set as a macro in advance, acquire processed voice data corresponding to the preset macro” (par. 0093; ‘The system may have any number of voice commands that act as macros or scripts to perform a number of functions in the room in response to receiving a voice command. Variables in the commands may be adjusted on a user specific basis such as to set a particular user's preferred temperature etc.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the voice commands taught by Galitsky in viewof Lee by incorporating Warrick’s macro commands in order to perform a number of functions in the room in response to receiving a voice command.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658